ORDER
Donald Edwards was sentenced to 248 months’ imprisonment for violations of 21 U.S.C. § 841(a)(1), 18 U.S.C. § 924(c), and § 922(g)(1). He appealed, arguing that the district court plainly erred by sentencing him under the formerly mandatory guideline regime. See United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). We remanded to ask whether the district court judge would have imposed a different sentence had he known that the guidelines were advisory. See United States v. Paladino, 401 F.3d *532471, 481 (7th Cir.2005). He answered that he would. Thus, we VACATE Edwards’ sentence and REMAND for resentencing.